EXHIBIT 4.1 - SPECIMEN STOCK CERTIFICATE NOT VALID UNLESS COUNTERSIGNED BY TRANSFER AGENT INCORPORATED UNDER THE LAWS OF THE STATE OF NEVADA CUSIP NO. NUMBER SHARES Networking Partners, Inc. ­ AUTHORIZED COMMON STOCK: 95,000,000 SHARES COMMON STOCK PAR VALUE: $.001 EACH THIS CERTIFIES THAT IS THE RECORD HOLDER OF Shares of the above named Corporation transferable only on the books of the Corporation in person or by duly authorized attorney, upon surrender of this Certificate properly endorsed. This Certificate is not valid unless countersigned by the Transfer Agent and registered by the Registrar. IN WITNESS WHEREOF, the said Corporation has caused this Certificate to be signed by its duly authorized officers and its Corporate Seal to be hereunto affixed this day of , Secretary President NETWORKING PARTNERS, INC. Corporate Seal Nevada ***** NOT VALID UNLESS COUNTERSIGNED BY TRANSFER AGENT Countersigned Registered: Nevada Agency and Transfer Company By Authorized Signature [Reverse Side} NOTICE: Signature must be guaranteed by a firm, which is a member of a registered national stock exchange, or by a bank (other than a saving bank), or a trust company. The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations. TEN COM - as tenants in common UNIF GIFT MIN ACTCustodian TEN ENT - as tenants by the entireties (Cust)(Minor) JT TEN - as joint tenants with right of survivorship and not as tenants in common (State) Additional abbreviations may also be used though not in the above list. For value received,hereby sell, assign and transfer unto Shares represented by the within Certificate and do hereby irrevocably constitute and appoint Attorney to transfer the said Shares on the books of the within named Corporation with full power of substitution in the premises. Dated In presence of PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE (PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS INCLUDING ZIP CODE OF ASSIGNEE) NOTICE: THE SIGNATURE TO THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME AS WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR, WITHOUT ALTERATION OR ENLARGEMENT, OR ANY CHANGE WHATEVER, THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION. SIGNATURE GUARANTEED:
